          Case 4:21-mc-94026-TSH Document 1 Filed 08/02/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,
                Plaintiff,

       vs.
                                                       Case No.21-MC-94026-TSH
Matthew Stefanelli,

       Defendant.

             ASSENTED-TO MOTION TO EXTEND TIME WITHIN WHICH
                 INDICTMENT OR INFORMATION MUST BE FILED

       The United States of America, by Nathaniel R. Mendell, Acting U.S. Attorney, and

Kristen M. Noto, Assistant U.S. Attorney, hereby moves the Court for an Order, pursuant to 18

U.S.C. ' 3161(b) and (h)(7), that extends the time within which an indictment or information

must be filed in the above-captioned case until September 10, 2021, and further moves, pursuant

to 18 U.S.C. ' 3161(b) and (h)(7) and §§ 5(b)(7)(B) & 5(c)(1)(A) of the Plan for Prompt

Disposition of Criminal Cases for the United States District Court for the District of

Massachusetts, and with the assent of Defendant that the Court exclude from all Speedy Trial Act

calculations (including any calculations made pursuant to 18 U.S.C. '3161(b)) the period from

July 14, 2021 through September 10, 2021.

       In support of the motion the government states:

   1. Matthew Stefanelli (“Defendant”) is charged by criminal complaint with possession of

       child pornography in violation of Title 18, United States Code, Section 2252A(a)(5)(B)

       and (b)(2). Docket 21-mj-4206-DHH.

   2. Defendant was arrested on July 14, 2021 and made his initial appearance before this

       Court on the same date. See 21-mj-4206-DHH. Defendant waived his right to a

                                                  1
         Case 4:21-mc-94026-TSH Document 1 Filed 08/02/21 Page 2 of 3




       preliminary hearing and was released on conditions on July 19, 2021.

   3. By the government’s calculation, pursuant to 18 U.S.C. ' 3161(b), the government is

       obligated to seek an indictment by August 13, 2021.

   4. The parties are in the process of attempting to resolve this case short of a trial. The

       parties require additional time, however, before such a determination can be made.

   5. The extension of time until September 10, 2021 is requested to allow the parties

       sufficient time to consider a completed forensic examination before proposing a

       resolution to this case.

   6. The defendant, though his attorney Miriam Conrad, assents to this request.

   7. The government submits that the delay resulting from the extension of time for filing an

       indictment or information serves the ends of justice and outweighs the best interest of the

       public and Defendant in a speedy trial. As noted above, Defendant assents to the

       exclusion of time and will not be prejudiced by it.

       WHEREFORE, the United States, with the assent of the Defendant, asks the Court to

enter an Order, pursuant to 18 U.S.C. ' 3161(b) and (h)(7), that extends the time within which an

indictment or information must be filed in the above-captioned case until September 10, 2021,

and moves that the period July 14, 2021 through September 10, 2021, be excluded from all

Speedy Trial Act calculations.

                                              Respectfully submitted,
                                              NATHANIEL R. MENDELL
                                              ACTING UNITED STATES ATTORNEY

                                      By:     /s/ Kristen M. Noto
                                              Kristen M. Noto
                                              Assistant U.S. Attorney
Dated: 8/2/2021

                                                 2
          Case 4:21-mc-94026-TSH Document 1 Filed 08/02/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendant a copy of the
foregoing document by email.

                                             /s/ Kristen M. Noto
                                             Kristen M. Noto
                                             Assistant U.S. Attorney

Dated: 8/2/2021




       The above motion is GRANTED, and the period July 14, 2021 through September 10,

2021, is hereby excluded from all Speedy Trial Act calculations.

       SO ORDERED, this _                   ___ day of _______              _, 2021.



                                      __________________________________________
                                      HON. TIMOTHY S. HILLMAN
                                      UNITED STATES DISTRICT JUDGE




                                                 3
